 



Exhibit 10.2
FIRST AMENDMENT TO
SENIOR SUBORDINATED CONVERTIBLE NOTE
     FIRST AMENDMENT, effective as of February 19, 2008 (this “First Amendment
to Note”), to the Senior Subordinated Convertible Note dated as of February 18,
2003 issued by Environmental Tectonics Corporation, a Pennsylvania corporation
(the “Company”), to H.F. Lenfest (the “Lender”), in the original principal
amount of $10,000,000 (the “Note”).
     WHEREAS, the Company and the Lender are parties to a Convertible Note and
Warrant Purchase Agreement, dated as of February 18, 2003 (as may be amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Agreement”), pursuant to which the Lender made the Loan to the Company, as
evidenced by the Note, under the terms and conditions thereof. Unless otherwise
defined herein, all capitalized terms used in this Amendment shall have the
meanings given to them in the Note.
     WHEREAS, the Company and the Lender are entering into that certain
Amendment No. 1 to the Convertible Note and Warrant Purchase Agreement as of the
date hereof pursuant to which the Lender has agreed, among other things, to
extend the Maturity Date of the Loan as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:
Extension of Maturity Date. For purposes of the Note, the term “Maturity Date”
is hereby amended to mean March 1, 2010.
Outstanding Indebtedness. The Company hereby unconditionally acknowledges that,
as of the date hereof, the outstanding principal balance of the Note is
$10,000,000. The Company acknowledges and agrees that the foregoing balance,
together with interest thereon at the rates set forth in the Note is owing to
the Lender without claim, counterclaim, recoupment, defense or setoff of any
kind. This Amendment does not evidence the repayment of the Note.
Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original and together shall constitute one and the same
documents.
Effectiveness of Note. Except as expressly amended hereby, all provisions of the
Note shall remain in full force and effect. This First Amendment to Note shall
be affixed to the Note.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed and delivered this First
Amendment to Note the day and year first above written.

            COMPANY:

ENVIRONMENTAL TECTONICS CORPORATION
      By:           Name:           Title:        

         
 
  LENDER:    
 
       
 
 
 
H.F. Lenfest    

 